DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 are pending and under examination in this office action.

Response to Argument
The response filed on 2/19/21 has been entered. 

Applicant’s arguments filed 2/19/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-5 are pending in this office action.
		
Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-5 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2012/0328593) as evidenced by Voigt et al. PLOS ONE (2014);9(5); 1-17) for the reason already made of record in the last office action 12/4/20. 
 With regards to instant claim 1 Huang teaches a binding system that treats digestive health condition, wherein the condition is dysbiosis (i.e., a microbiome dysregulation, see 0118 and 0192 as required by instant claims 1-2) wherein the treatment compounds are apigenin or luteolin (see 0066 i.e., a Casein Kinase inhibitor as required by instant claims 1 and 4-5).  With regards to instant claim 3, it is known in the art that microbiota is art that microbiome dysregulation  is associated with circadian rhythm sleep disorder as evidenced by Voigt et al. teach that intestinal dysbiosis and circadian rhythm disruption overlaps and that circadian –induced effects on the microbiota was detected (see pg 9, rt. col.).
 Applicant argues that Huang et al (US 2012/0328593) discloses the use of a phenolic compound in combination with a reactive oxygen species to increase the bioactivity of said phenolic compounds at a target site and that among several listed diseases that are potentially treated with a phenolic compound in combination with a reactive oxygen species, dysbiosis is cited [0118]. In the example 5 (paragraphs [0189]-[0192]), the inventors showed that pomegranate and green tea extracts with hydrogen peroxide can treat subjects suffering from moderate to severe acute diarrhea additionally Applicant argues that Dysbiosis caused by microbial infection disclosed in Huang et al. is a 
pathology totally different from the dysbiosis caused by disruption of circadian clock. Indeed, diarrhea caused by microbial infection and microbiome dysregulations 
 In response, Applicant’s argument is found not persuasive for the following reasons: The claim recites treating microbiome dysregulations associated with circadian clock disruption….administering an inhibitor of casein kinase 2 activity. Huang specifically teach treating dysbiosis.  Claim interpretation requires the disease, in this case the disease is clearly stated and as recited by the claims the microbiome dysregulations associated with circadian is dysbiosis. Applicant’s argument that the dysbiosis caused by microbial infection disclosed in Huang et al. is a pathology totally different from the dysbiosis caused by disruption of circadian clock is found not persuasive. 
 It is not clear what Applicant is arguing because the disease, is clearly taught and the compounds clearly taught as those used in the treatment. 

Claims 1-5 are not allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        4/1/21